DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 08/22/2019.  It is noted, however, that applicant has not filed a certified copy of the JP2019-152305 application as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. 

Allowable Subject Matter/Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-20 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) output a color patch image to the printer unit and cause the printer unit to print the color patch image on a print medium, the color patch image being based on the received selection of the hue and including a plurality of colors indexed by a color number value; display a color patch number input screen on the display, the color patch number input screen including a color to be adjusted input field and a target 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2005/0190390 to Yamada et al. which teaches a color-conversion-table creating method includes (a) defining a color gamut in a first color space defined for a first device, the color gamut having a surface, an internal space surrounded by the surface, surface grid points positioned on the surface, and internal grid points positioned in the internal space, and determining a correspondence relationship between the surface grid points in the first color space and parameters in a second color space defined for a second device, (b) determining, based on the correspondence relationship determined in step (a), a correspondence relationship between the internal grid points in the first color space and parameters in the second color space, and (c) creating a color conversion table indicative of a correspondence relationship between all grid points in the first color space and parameters in the second color space based on both the correspondence relationship determined in step (a) and the correspondence relationship determined in step (b). However, Yamada et 

The other closest prior art is US Publication No. 2012/0081441 to Miyake et al. which teaches an image processing apparatus that can accurately and efficiently reduce color unevenness that occurs in a color image, which is formed by color mixture of a plurality of different types of inks, due to a variation in ejection characteristic among nozzles. The inks are respectively ejected from the nozzle arrays to print patches; regions where color correction for test color images should be performed are specified; a different types of color correction processing for color signals corresponding to the color correction regions are performed to print color correction patches; a color correction patch to be used is selected; on the basis of selected color correction processing, a table parameter corresponding to a nozzle is formed; when the plurality of color correction patches are formed, only correction candidate values having larger color differences than a predetermined threshold value in a uniform color space are generated for color signals. However, Miyake et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW H LAM/               Primary Examiner, Art Unit 2675